FILED
                            NOT FOR PUBLICATION                                OCT 24 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRIAN CASWELL McCARVILL,                         No. 11-35615

              Petitioner - Appellant,            D.C. No. 3:03-cv-00756-ST

  v.
                                                 MEMORANDUM*
BRIAN BELLEQUE,

              Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                           Submitted October 11, 2012**
                                Portland, Oregon

Before: SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.

       Brian McCarvill appeals from the district court’s denial of his petition for

habeas corpus. We review the district court’s denial of a habeas petition de novo.

Ybarra v. McDaniel, 656 F.3d 984, 989 (9th Cir. 2011). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McCarvill complains that he suffered ineffective assistance of counsel that

caused him to decline a plea offer that would have resulted in a much shorter

prison term. We agree with the reasoning of the district court in its rejection of

that claim. Notably, the evidence in the record did not support the contention that

McCarvill would have accepted the plea offer but for the allegedly erroneous

advice he received from his counsel. He rejected favorable plea offers even after

the jury returned its guilty verdict and he had obtained new counsel.

      McCarvill also contends that the district court erred when it dismissed his

petition without giving him a chance to brief his other claims. But McCarvill had

an opportunity to present his arguments and failed to do so. It is not the obligation

of the district court to search out arguments that the petitioner does not present

when he has the chance. Indeed, McCarvill similarly failed in his argument to us,

for in arguing that he should have been given an additional opportunity to argue his

other claims, he did not identify what those claims were, let alone establish that he

suffered any prejudice because any of the claims had merit. It is not enough to

assert that he might have another argument. He must demonstrate that he was

prejudiced by the district court’s treatment, and he did not do so.

      AFFIRMED.




                                          2